Sharpstein, J.
The record on this appeal consists of a copy of a complaint, and of an answer denying all the allegations of the complaint and of a judgment in these words:—
“Wednesday, June 10, 1885. This cause came regularly on for trial, all parties in court with their respective attorneys; upon motion of the plaintiff and by consent of defendant, ordered that the amended complaint he stricken out. Defendant moved the court for judgment upon the pleadings. Motion argued, and ordered that the action be dismissed.
“ A. Brunson, Judge.”
The form is unique, but we gather from it that the complaint was stricken out by consent of both parties, and that the court then dismissed the action. We see no error in that. After the complaint was stricken out there was no case to try, and it was proper to dismiss the proceeding. An action can only be commenced by filing a complaint, and when the complaint is stricken out the action is terminated.
Judgment affirmed.
McFarland, J., and Thornton, J., concurred.